Exhibit 10.1

 

FLOATING RATE SUBORDINATED NOTE

SERIES 2008-1

NOTE PURCHASE/LOAN AGREEMENT

 

dated as of September 19, 2008

 

between

 

SOUTH CAROLINA BANK AND TRUST, NATIONAL ASSOCIATION

as Issuer/Borrower

 

and

 

SUNTRUST BANK

as Purchaser/Lender

 

--------------------------------------------------------------------------------


 

THIS SUBORDINATED CAPITAL NOTE PURCHASE/LOAN AGREEMENT (this “Agreement”) is
made as of September 19, 2008, by and between SOUTH CAROLINA BANK AND TRUST,
NATIONAL ASSOCIATION, a national banking association (the “Company” or the
“Borrower”), as the issuer of the Floating Rate Subordinated Notes Series 2008-1
(the “Notes”) and the borrower thereunder, and SUNTRUST BANK, a Georgia banking
corporation, as the purchaser of, and lender under, the Notes (“SunTrust” or the
“Lender”).

 

W I T N E S S E T H:

 

The Company has requested SunTrust, and SunTrust has agreed, subject to the
terms and conditions of this Agreement, and in reliance upon the
representations, warranties and covenants of the Company herein, and in the
Notes and the other Transaction Documents to purchase the Notes and thereby lend
the Company $15,000,000, which the Company will treat as Tier 2 capital for bank
regulatory purposes.

 

In consideration of the premises, the mutual agreements contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each party, the parties, intending to be
legally bound, agree as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1                                   Definitions.  The following terms
have the definitions shown below:

 

“1934 Act” means the Securities Act of 1934, as amended.

 

“BHC Act” means the federal Bank Holding Company Act of 1956, as amended, and
any successor thereto.

 

“Borrower Parent” means SCBT Financial Corporation, a South Carolina corporation
and any successor thereto, and any other Person that is a “company” that
“controls” the Company for purposes of the BHC Act.

 

“Call Report” means, with respect to the Borrower, the “Consolidated Reports of
Condition and Income” (FFIEC Form 031 or 041 or any successor form of the
Federal Financial Institutions Examination Council).

 

“Closing” means the closing of the transactions contemplated herein and in the
Notes.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.1 have been satisfied or waived in accordance with Section 9.2, and
which, unless otherwise indicated, shall be the date of this Agreement.

 

“Federal Reserve Reports” shall mean the “Consolidated Financial Statements for
Bank Holding Companies-FR Y-9C”, the “Parent Company Only Financial Statements
for

 

--------------------------------------------------------------------------------


 

Large Bank Holding Companies-FR Y-9LP”, or any successors thereto, and other
reports required to be filed with the Federal Reserve by the Borrower Parent.

 

“FDIC” means the Federal Deposit Insurance Corporation and any successor
thereto.

 

“OCC” means the Office of Comptroller of the Currency and any successor thereto.

 

“Transaction Documents” mean this Agreement, the Notes, and any and all other
instruments, agreements, documents and writings delivered at Closing in
connection with any of the foregoing.

 

“Material Adverse Effect” means any event, action, omission or condition that
(i) has had or is reasonably likely to have a material adverse effect on the
condition (financial or otherwise), earnings, cash flows, business or prospects
of the Company and whether or not arising in the ordinary course of business,
(ii) has had or is reasonably likely to have a material adverse effect on the
Notes, the rights of Holders of the Notes or the consummation or performance of
the Transactions, (iii) would limit or prevent the Notes from being included and
recognized by all applicable Governmental Authorities as Tier 2 capital for all
purposes to the fullest extent provided by the last sentence of
Section 2(b)(4) of Appendix A to 12 CFR Part 3, (iv) questions the validity or
enforceability of any Transaction Document, or (v) seeks to restrain, enjoin,
limit or prohibit the execution, delivery or performance of any of the
Transactions Documents or any of the Transactions.

 

“NASDAQ” means National Association of Securities Dealers Automated Quotation
System.

 

“Maturity Date” means September 30, 2015, unless the maturity of the Notes is
accelerated in accordance with the terms of the Notes to an earlier date.

 

Section 1.2                                   Terms Generally.  All capitalized
terms used in the Notes, and the Interpretative Provisions of Exhibit 1 to the
Notes are incorporated herein by reference in full and shall apply to this
Agreement.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE SUBORDINATED TERM LOAN

 

Section 2.1                                   Subordinated Term Loan and
Subordinated Notes.  Subject to the terms and conditions set forth herein, the
Lender agrees to purchase the Notes from the Borrower on the Closing Date and
thereby extend to the Borrower a loan in the principal amount of FIFTEEN MILLION
DOLLARS AND NO/100 ($15,000,000).

 

Section 2.2                                   Terms of Notes.  The terms of the
Notes are hereby incorporated by reference into this Agreement in full.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower and the Borrower Parent jointly and severally represents and
warrants to the SunTrust as follows:

 

Section 3.1                                   Organization; Authority.  The
Company is a national banking association duly organized, validly existing and
in good standing under the laws of the United States, and has the full corporate
power and authority to own, lease and operate its properties, to own its
Subsidiaries, if any, to issue the Notes, to conduct its business as presently
conducted and as described in the Borrower Parent’s latest SEC Reports on Forms
10-K and 10-Q, and to enter into and perform its obligations under this
Agreement, the Notes and the other Transaction Documents.  The Borrower Parent
is a bank holding company, and it has been duly approved by and is registered
with, the Federal Reserve as a bank holding company under the BHC Act, and with
all other federal or state regulatory authorities that require registration or
Approval of the Borrower Parent as a holding company (“Other Banking Approvals”)
owning or controlling its Subsidiaries.  The Company has all necessary
authorizations, approvals, registrations, qualifications, orders, licenses,
certificates, decrees, consents and permits (collectively, “Approvals”) needed
to conduct its business, to own its Subsidiaries, to issue the Notes, to conduct
its business as presently conducted to enter into and perform its obligations
under this Agreement and the other Transaction Documents, and to include the
full amount of such Notes as Tier 2 capital for all regulatory purposes to the
fullest extent provided by the last sentence of Section 2(b)(4) of Appendix A to
12 CFR Part 3, except to the extent that the failure to obtain any such Approval
has not had and is not reasonably likely to have a Material Adverse Effect.  The
Company has duly authorized and outstanding capital stock as set forth in the
information provided to SunTrust, all of its outstanding shares of capital stock
(“Company Shares”) have been duly authorized and validly issued and are fully
paid and non assessable (except to the extent that shares may be assessable
under applicable federal or state banking Laws), and none of the outstanding
Company Shares was issued in violation of any preemptive or similar rights of
any shareholder of the Company.  The Company is duly qualified to transact
business as a corporation and is in good standing in each jurisdiction where it
owns or leases property or transacts business, and where such qualification is
necessary, except to the extent that the failure to so qualify or to be in good
standing has not had and is not reasonably likely to have a Material Adverse
Effect.

 

Section 3.2                                   No Conflicts.  The execution,
delivery and performance of the Transaction Documents to which the Company is a
party, and the consummation of the Transactions:

 

(a)                                  do not require any consent or Approval
under, do not and will not conflict with, constitute a breach of, or a default
or an event, which with notice, lapse of time or both would be a default under,
an event or condition that gives any person the right to require the repurchase,
redemption or repayment of all or a portion of any note, debenture or other
indebtedness of the Company (each a “Repayment Event”); and

 

4

--------------------------------------------------------------------------------


 

(b)                                 will not result in the creation or
imposition of any Lien upon any property or assets of the Company or any of its
Subsidiaries, under any contract, indenture, mortgage, loan agreement, note,
lease or other agreement or instrument (“Contract”) to which the Company or any
of its Subsidiaries is a party or by which it or any of them may be bound, or to
which any of the property or assets of any of them is subject, except for a
conflict, breach, default, event or Lien which does not have and is not
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect, nor will any such action result in any violation of any applicable Law
or Approval, except for those violations which, individually or in the aggregate
are not reasonably expected to have a Material Adverse Effect.

 

Section 3.3                                   Financial Statements.

 

(a)                                  The audited consolidated financial
statements, including the notes and schedules thereto, of the Borrower Parent,
as of and for the last full three years (the “Annual Financial Statements”) and
the interim unaudited consolidated financial statements of the Borrower Parent,
as of and for the latest interim periods and the corresponding interim periods
of the immediately preceding year, (the “Interim Financial Statements”, and
collectively with the Annual Financial Statements, the “Financial Statements”)
provided to SunTrust have been prepared in accordance with GAAP.  The Borrower
Parent’s Financial Statements conform to the requirements of the 1934 Act and
all applicable United States Securities and Exchange Commission (“Commission”)
rules and regulations.  All Financial Statements of the Company and the Borrower
Parent fairly present in all material respects in accordance with GAAP the
consolidated financial condition, earnings, cash flows and changes in
shareholders’ equity as of the dates and for the periods therein specified,
subject, in the case of Interim Financial Statements, only to normal recurring
year-end audit adjustments that are not material, and each has been certified as
required by applicable Law.

 

(b)                                 The Company’s most recent principal and
quarterly Call Reports, and any such subsequent reports, have been provided to
the Lender, and the information therein fairly presents in all material respects
the financial position and results of operation of the Company and its
Subsidiaries, and the Borrower Parent and its Subsidiaries, respectively, as of
such date and for such periods.

 

(c)                                  All of the Borrower Parent’s Federal
Reserve Reports, including those on Federal Reserve Forms FRY-9 C and FRY-9LP
and the various schedules and subreports thereunder, for the last full year and
any subsequent interim periods conform in all material respects to the Federal
Reserve’s requirements for such reports, and all of the Company’s Call Reports
submitted to its primary federal regulators conform in all material respects to
the Federal Financial Institutions Examination Council’s (“FFIEC”) requirements
for Call Reports, and all such Federal Reserve Reports and Call Reports are
accurate and complete in all material respects and fairly present in all
material respects the reporting entity’s financial condition, earnings, cash
flows (to the extent a statement of cash flows is included pursuant to the
requirements of such form) and changes in shareholders’ equity as of the dates
and for the periods shown are not inconsistent with the Financial Statements and
the Interim Financial Statements as of and for the corresponding dates and
periods.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Since the respective dates as of which
information is included in the most recent Financial Statements, Interim
Financial Statements, Federal Reserve Reports and Call Reports, and except as
specifically disclosed in Schedule A attached hereto, there has not been (i) any
event, action, omission or condition that has had a Material Adverse Effect,
(ii) any transactions entered into by the Company, other than in the ordinary
course of business, that are material to the Company, (iii) except for regular
quarterly cash dividends on the Company’s common stock in the ordinary course of
business, the distribution of up to $8 million from the Company to the Borrower
Parent as referenced in Section 4.3 below, and dividends paid by any Subsidiary
to the Company, including increases, consistent with past practice, any dividend
or distribution of any kind declared, paid or made by the Company on its capital
stock, nor (iv) any other event, action, omission or condition that is
reasonably likely to have a Material Adverse Effect, acknowledging that Lender
is aware of the Company’s holdings of preferred shares of the Federal Home Loan
Mortgage Corporation as described in the Form 8-K filed with the Commission by
the Borrower Parent on September 9, 2008.

 

Section 3.4                                   Litigation Matters.  There is no
litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities pending, or, to the knowledge of the Borrower,
threatened against or affecting the Company or any of its Subsidiaries as to
which there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 3.5                                   Compliance with Laws and
Agreements.  Each of the Company and each of its Subsidiaries and the Borrower
Parent is in compliance with all applicable Laws, and all commitments to, all
applicable Governmental Authorities, and all Approvals, except for those
violations of which, individually or in the aggregate, would not have a Material
Adverse Effect.

 

Section 3.6                                   Regulatory Enforcement Matters. 
None of the Company, the Borrower Parent or any of their respective
Subsidiaries, nor any of their respective officers, directors, employees or
representatives, is subject or is party to, or has received any written notice
from any Governmental Authority that any of them is or expected to be a subject
of or party to any investigation with respect to, any cease-and-desist order,
agreement, civil monetary penalty, bar or suspension from the securities
investment or banking businesses, consent agreement, memorandum of understanding
or other regulatory enforcement action, proceeding or order with or by, or is a
party to any commitment letter or similar undertaking to, or is subject to any
directive by, or has been a recipient of any supervisory letter from, or has
adopted any board resolutions at the request or suggestion of, any Governmental
Authority that, in any such case, currently restricts in any material respect
the conduct of their business or that in any material manner relates to their
capital adequacy, the payment of or any restriction upon, the payment of
dividends, distributions or payments (other than as imposed by Law, generally),
their credit policies, their management or their business (each, a “Regulatory
Action”), nor has the Company or any of its Subsidiaries or the Borrower Parent
been advised by any Governmental Authority that it is considering issuing or
requesting any such Regulatory Action; and there is no unresolved violation,
criticism or exception by any Governmental Authority with respect to any report
or statement relating to any examinations of the Company or any of its
Subsidiaries

 

6

--------------------------------------------------------------------------------


 

(including the Borrower), except where such unresolved violation, criticism or
exception would not, singly or in the aggregate, have a Material Adverse Effect.

 

Section 3.7                                   Investment Company Act.  Neither
the Borrower nor the Borrower Parent is an “investment company”, as defined in,
or subject to registration or regulation under, the Investment Company Act of
1940, as amended.

 

Section 3.8                                   Taxes.  Each of the Company, the
Borrower Parent and their respective Subsidiaries has filed all federal, state,
local and foreign tax returns that are required to be filed or has duly
requested extensions thereof and has paid all taxes required to be paid by any
of them and any related assessments, fines or penalties, except for any such
tax, assessment, fine or penalty that is being contested in good faith and by
appropriate proceedings; and adequate charges, accruals and reserves have been
provided for in the Financial Statements or Interim Financial Statements in
respect of all federal, state, local and foreign taxes, including for all
periods and amounts as to which the tax liability of the Company, the Borrower
Parent or their respective Subsidiaries is being contested, has not been finally
determined or remains open to examination by applicable taxing authorities and
where such taxes have not become due and payable.

 

Section 3.9                                   Disclosure.  The Company has
disclosed to the Lender all agreements, instruments, and corporate or other
restrictions to which the Company, the Borrower Parent or any of the Borrower
Parent’s Subsidiaries is subject or bound, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  None of the Call Reports, Federal Reserve
Reports or any reports that the Borrower Parent is required to file with the
Commission, financial statements, certificates or other information furnished by
or on behalf of the Borrower to the Lender in connection with the negotiation of
this Agreement or any other Transaction Document or delivered hereunder or
thereunder (as modified or supplemented by any other information so furnished or
filed) contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, taken as a whole, in light of the
circumstances under which they were made, not misleading.

 

Section 3.10                            Capital.  On the Closing Date, each of
the Borrower and the Borrower Parent, and each depository institution Subsidiary
of the Borrower Parent, is “well-capitalized” for all bank regulatory purposes.

 

Section 3.11                            FDIC Insurance.  The deposits of the
Borrower are insured by the FDIC to the fullest extent permitted by Law, and no
proceedings for the termination of such insurance are pending or, to the
knowledge of the Borrower, threatened.

 

Section 3.12                            OFAC.  None of the Company or the
Borrower Parent, nor any of their respective Subsidiaries (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism” (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or
(iii) is a person on the list of Specially

 

7

--------------------------------------------------------------------------------


 

Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

Section 3.13                            Patriot Act, Etc.  Each of the Company,
the Borrower Parent and their respective Subsidiaries is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR,. Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”).  No part of the proceeds of the Notes will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

Section 3.14                            Certificates.  No filing with, or
Approval of, any Governmental Authority, other than those that have been made or
obtained and which remain in full force and effect (and filings that are
required to be made with the OCC and the Commission pursuant to Section 4.4
below, which will be timely made after the Closing), is necessary or required
for the execution delivery and performance of the Transaction Documents by the
Company in connection with the issuance and sale of the Notes or the
consummation of the Transactions.  The Company is not required to obtain
approval from any Governmental Authorities having jurisdiction over the Company
and the Transactions of its intent to engage in the Transactions, and the Notes
meet the requirements of 12 CFR 3, Appendix A, section 2(b)(4), and comply with
the requirements under 12 CFR 5.47, Subordinated debt as capital, and other
relevant Government Authorities rules and regulations. The Company has no reason
to believe that the Notes will not be treated as Tier 2 capital.  The Company
shall confirm such matters in an officers’ certificate delivered to SunTrust at
the Closing.

 

ARTICLE IV

 

COVENANTS

 

The Borrower covenants and agrees that so long as any amount is owed under the
Notes:

 

Section 4.1                                   Financial Statements and Other
Information.  The Company will deliver to the Lender:

 

(a)                                  as soon as available and in any event
within 90 days after the end of each fiscal year of the Borrower Parent, a copy
of the annual audited report for such fiscal year for the Borrower Parent and
its Subsidiaries, containing a consolidated balance sheet and the related
consolidated statements of income, of shareholders’ equity and comprehensive
income, and of cash flows (together with all footnotes thereto), setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and reported on by independent public accountants of
regionally recognized standing registered with the Public Company Accounting
Oversight Board (without a “going concern” or like qualification, exception or

 

8

--------------------------------------------------------------------------------


 

explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations and cash
flows on a consolidated basis of the Borrower Parent and its Subsidiaries for
such fiscal year in accordance with GAAP and that the examination by such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards; provided, that the
requirements set forth in this clause (a) may be fulfilled by providing to the
Lender the report of the Company to the Commission on Form 10-K for the
applicable fiscal year;

 

(b)                                 as soon as available and in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower Parent, an unaudited balance sheet of the Borrower Parent
and its Subsidiaries on a consolidated basis as of the end of such fiscal
quarter and the related unaudited statements of income and cash flows of the
Borrower Parent and its Subsidiaries on a consolidated basis for such fiscal
quarter and the then elapsed portion of such fiscal year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Borrower Parent’s previous fiscal year, all certified
by the chief financial officer or treasurer of the Borrower Parent as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes; provided, that the requirements set forth in this clause
(b) may be fulfilled by providing to the Lender the report of the Company to the
Commission on Form 10-Q for the applicable fiscal quarter;

 

(c)                                  upon filing and not later than the
respective due dates, copies of the Borrower Parent’s Federal Reserve Reports
and copies of the Borrower’s Call Report;

 

(d)                                 promptly upon filing or becoming available
(and without charge to SunTrust or any Holder) deliver copies of (i) all other
publicly available reports or other publicly available information that the
Borrower Parent mails or otherwise makes available to its shareholders and
holders of securities, (ii) all reports, financial statements and proxy or
information statements filed by the Borrower Parent with the Commission, NASDAQ
or any other securities exchange, and (iii) other nonconfidential information
concerning the Company, the Borrower Parent or their respective Subsidiaries as
reasonably requested by SunTrust or any Holder, including press releases,
analysts’ reports and communications with holders of Company or Subsidiary
securities; and

 

(e)                                  all amendments of the foregoing and all
supplements and schedules to the foregoing.

 

Documents required to be delivered pursuant to Sections 5.1(a), 5.1(b), and
5.1(d) that are filed with, or furnished to, the Commission electronically shall
be deemed to have been delivered to the Lender on the date (i) on which the
Borrower Parent posts such documents or provides a link thereto on the Borrower
Parent’s website on the internet at the website address set forth in
Section 6.1; provided, that (A) the Borrower shall deliver paper copies of such
documents to the Lender if the Lender so requests in writing until a further
written notice is received by the Borrower from the Lender to cease delivering
paper copies and (B) the Borrower shall notify the

 

9

--------------------------------------------------------------------------------


 

Lender of the posting of any such documents on the website referred to in clause
(i) immediately above.

 

Section 4.2                                   Notices of Material Events.  The
Borrower will furnish to the Lender prompt written notice of the following:

 

(a)                                  the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Company, affecting the Company, the Borrower Party
or any of their respective Subsidiaries which could reasonably be expected to
result in a Material Adverse Effect;

 

(b)                                 any material investigation of the Company,
the Borrower Parent, or any of their respective Subsidiaries by any Governmental
Agency having regulatory authority over the Company or any such Subsidiaries
(other than routine examinations of the Borrower and/or any such Subsidiary);

 

(c)                                  the issuance of any cease and desist order,
written agreement, cancellation of insurance or other public enforcement action
by any Governmental Authority having regulatory authority over the Company or
any Subsidiary;

 

(d)                                 the issuance of any memorandum of
understanding or enforcement or regulatory action (formal or informal) by or
from any Governmental Authority having regulatory authority over the Company or
any Subsidiary, to the extent that the Company or any such Subsidiary is
permitted to disclose such information (provided that the Borrower shall take
all reasonable efforts to obtain any necessary regulatory consents);

 

(e)                                  any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a responsible officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 4.3                                   Use of Proceeds.  The Borrower
will use the proceeds from the sale of the Notes for general working capital
purposes and regulatory capital.  No part of the proceeds from the sale of the
Notes, whether directly or indirectly, will be used by the Borrower, the
Borrower Parent, or their affiliates for any purpose that would violate any
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X.  The Borrower may distribute up to $8 million
of the proceeds from the sale of the Notes to Borrower Parent, provided Borrower
Parent immediately contributes all such amounts into the equity capital accounts
of its other wholly-owned bank subsidiaries, and merges such bank subsidiaries
with and into Borrower by no later than March 31, 2009.  Borrower Parent
represents, warrants and covenants that it will and will cause the Borrower and
its other bank subsidiaries to perform this covenant timely.

 

Section 4.4                                   OCC Notice; Current Report on
Form 8-K.  Promptly following the Closing, but in no event more than ten days
after the Closing Date, the Borrower shall provide notice to OCC of the
Borrower’s issuance of the Notes, which notice shall include the

 

10

--------------------------------------------------------------------------------


 

information required by, and otherwise be made in compliance with, 12 C.F.R.
§5.47(g) and 12 C.F.R. § 16.7(3).  Following the Closing, Borrower Parent shall
promptly and timely file with the Securities and Exchange Commission a Current
Report on Form 8-K reporting the entry into this Agreement and the consummation
of the transactions contemplated hereby.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO NOTES PURCHASE

 

Section 5.1                                   Conditions To Purchasing the
Notes.  The obligations of SunTrust to purchase the Notes and extend credit to
the Borrower thereunder is subject to the receipt by SunTrust of the following
documents in form and substance reasonably satisfactory to SunTrust:

 

(a)                                  this Agreement duly executed and delivered
by the Borrower;

 

(b)                                 the Note substantially in the form of
Exhibit A hereto duly executed and delivered by the Borrower;

 

(c)                                  a certificate of the Secretary or Assistant
Secretary of the Borrower, attaching and certifying copies of its articles of
association, bylaws and of the resolutions of its board of directors,
authorizing the execution, delivery and performance of the Transaction Documents
and certifying the name, title and true signature of each officer of the
Borrower authorized to execute the Transaction Documents;

 

(d)                                 a certificate of existence issued by the
Office of the Comptroller of the Currency dated not more than five (5) Business
Days prior to the Closing Date;

 

(e)                                  a favorable written opinion of Nelson
Mullins Riley & Scarborough LLP, counsel to the Borrower, addressed to the
Lender, and covering such matters relating to the Borrower, the Transaction
Documents and the transactions contemplated therein as the Lender shall
reasonably request;

 

(f)                                    a certificate of Borrower, signed by the
Chief Executive Officer or the Chief Operating Officer and Chief Financial
Officer or Treasurer of the Borrower,  certifying that:  (a) all representations
and warranties of the Borrower herein shall be true and correct in all material
respects on and as of the Closing Date, both before and immediately after giving
effect to this Agreement, and (b) since December 31, 2007, there has been no
change in the condition (financial or other), earnings, business, prospects or
assets of the Borrower and its Subsidiaries that is likely to have a Material
Adverse Effect; and

 

(g)                                 a certificate of Borrower Parent, signed by
the President and Chief Executive Officer or the Chief Operating Officer and
Chief Financial Officer or Treasurer of the Borrower Parent, certifying that all
representations and warranties of the Borrower Parent and its Subsidiaries
herein shall be true and correct in all material respects on and as of the
Closing Date, both before and immediately after giving effect to this Agreement;
and

 

11

--------------------------------------------------------------------------------


 

(h)                                 the payment of the placement fee owed to
SunTrust Robinson Humphrey, Inc. in the amount of $187,500.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1            Notices.

 

(a)                                  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or reliable overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

To the Borrower:

South Carolina Bank and Trust, National Association
520 Gervais Street
Columbia, South Carolina 29201



 

 

To the Lender:

SunTrust Bank
303 Peachtree Street, 3rd Floor
Atlanta, Georgia 30308

 

Notices sent by hand or reliable overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Lender shall
not be effective until actually received by the Lender at its address specified
in this Section 6.1.  With respect to any communications delivered or furnished
by electronic communication under Section 6.1, (i) such communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that if such communications are not sent during the
normal business hours of the recipient, such communications shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient, and (ii)  communications posted to an internet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as

 

12

--------------------------------------------------------------------------------


 

described in the foregoing clause (i) of notification that such communication is
available and identifying the website address therefor.

 

(b)                                 Any agreement of the Lender herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower.  The Lender shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrower to
give such notice and the Lender shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Lender in
reliance upon such telephonic or facsimile notice.

 

Section 6.2            Waiver; Amendments.

 

(a)                                  No failure or delay by the Lender in
exercising any right or power hereunder under the Notes or any other Transaction
Document, and no course of dealing between the Borrower and the Lender, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder.  The rights and
remedies of the Lender hereunder and under the other Transaction Documents are
cumulative and are not exclusive of any rights or remedies provided by law.

 

(b)                                 No amendment or waiver of any provision of
this Agreement or the other Transaction Documents, nor consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Lender in the case of a waiver by the Lender and
the Borrower in the case of a waiver by the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

Section 6.3            Expenses; Indemnification.

 

(a)                                  The Borrower shall pay (i) all reasonable,
out-of-pocket costs and expenses of the Lender (including, without limitation,
the reasonable fees, charges and disbursements of outside counsel and the
allocated cost of inside counsel) in connection with the preparation and
administration of the Notes, this Agreement and other Transaction Documents and
any amendments, modifications or waivers thereof (whether or not the
Transactions contemplated in this Agreement, the Notes or any other Transaction
Document shall be consummated), and (ii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Notes or the other Transaction Documents, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Notes.

 

(b)                                 The Company agrees to indemnify and hold
harmless SunTrust and its Affiliates and its directors, officers, employees,
agents, representatives, and each person or entity who controls SunTrust and its
Affiliates within the meaning of Section 15 of the Securities Act or Section 20
of the 1934 Act, and their respective heirs, and personal and legal
representatives

 

13

--------------------------------------------------------------------------------


 

of such individuals, against any and all costs, losses, expenses, claims,
damages or liabilities, joint, several, or individual actions, investigations or
proceedings of any nature (“Claims”), including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, all as incurred which may be
incurred by any Indemnitee, or asserted against any Indemnitee by the Borrower,
the Borrower Parent or their respective Subsidiaries or successors or any other
Person, arising out of, in connection with or as a result of (i) the
authorization, issuance or sale of the Notes the execution, delivery or
performance of this Agreement, the Notes or any other Transaction Document, the
performance by the Parties hereto of their respective obligations hereunder or
the consummation of any of the transactions contemplated hereby or by the Notes
or any other Transaction Document, (ii) any actual or proposed use of the
proceeds from the issuance and sale of the Notes, or (iii) any actual or
prospective Claim or relating to any of the foregoing, whether brought by the
Borrower, the Borrower Parent or any of their respective Affiliates or any third
Person and whether based on contract, tort, or any other theory and regardless
of whether any Indemnitee is a party thereto, provided, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction in a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

 

(c)                                  Promptly after receipt by an Indemnified
Person of notice of the commencement of any Claim, such Indemnified Person will,
if a claim in respect thereof is to be made against the Company under this
Section 6.3, notify the Company in writing of the commencement thereof; but the
failure to so notify the Company shall not relieve the Company from any
liability hereunder, except and to the extent it is materially prejudiced as a
result thereof, and in any event shall not relieve it from any liability which
it may have otherwise than on account of this Section 6.3, except to the extent
that the failure to so notify the other party is a defense to such other
liability.

 

(d)                                 The Borrower shall pay, and hold the Lender
harmless from and against, any and all present and future stamp, documentary,
and other similar taxes with respect to the Notes, this Agreement and any other
Transaction Document, any collateral described therein, or any payments due
thereunder, and save the Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.

 

(e)                                  To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement, any other Transaction
Document, the transactions contemplated herein or therein, the Notes or the use
of proceeds thereof.

 

(f)                                    All amounts due under this Section shall
be payable promptly after written demand therefor.

 

Section 6.4            Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or delegate any of its obligations hereunder without

 

14

--------------------------------------------------------------------------------


 

the prior written consent of the Lender (and any attempted assignment,
delegation or transfer by the Borrower without such consent shall be null and
void).

 

(b)                                 The Lender is purchasing the Notes without
any view to “distribution” of such Notes within the meaning of the Securities
Act. The Lender may at any time sell some or all the Notes, or participations or
assignments in all or a portion of its rights and obligations under this
Agreement, the Notes and the other Transaction Documents, provided any such
transfer shall be made in a manner that does not require the Company to register
the Notes under the Securities Act, the Disclosure Rules, or any applicable
state securities or blue sky laws.  Any Holder of Notes shall be deemed to have
all the same rights granted to SunTrust hereunder and under the Notes and other
Transaction Documents.

 

Section 6.5            Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)                                  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York governing
contracts made and to be performed entirely in the State of New York, without
regard to the conflict of laws provisions thereof other than Section 5-1401 of
the New York General Obligations Law.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of any Federal and/or state court located in the State of Georgia
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such court.  Each of the parties
hereto agrees that a final nonappealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law.  Nothing
in this Agreement or any other Transaction Document shall affect any right that
the Lender may otherwise have to bring any action or proceeding relating to this
Agreement, then Notes or any other Transaction Document against the Borrower or
its properties in the courts of any jurisdiction.

 

(c)                                  The Borrower irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in paragraph
(b) of this Section and brought in any court referred to in paragraph (b) of
this Section.  Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to the service of process in the manner provided for notices in
Section 6.1.  Nothing in this Agreement or in any other Transaction Document
will affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 6.6            WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

15

--------------------------------------------------------------------------------


 

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF THIS AGREEMENT, THE NOTES OR ANY OTHER TRANSACTION
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

 

Section 6.7            Counterparts; Integration.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all such counterparts taken
together shall be deemed to constitute one and the same instrument.  This
Agreement, the Notes the other Transaction Documents, and any separate letter
agreement(s) relating to any fees payable to the Lender or any of its Affiliates
constitute the entire agreement among the parties hereto and thereto regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.

 

Section 6.8            Survival.  All covenants, agreements, representations and
warranties made by the Borrower and the Borrower Parent herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
purchase of the Notes, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Lender may have had notice
or knowledge of any incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on the Notes or any other amount
payable or obligation under this Agreement or the Notes is outstanding and
unpaid.  The provisions of Section 6.3, 6.5 and 6.6 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of all of Borrower’s obligations, or the
termination of this Agreement or any provision hereof.  All representations and
warranties made herein, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement or the Notes shall survive the
execution and delivery of this Agreement, the Notes  and the other Transaction
Documents, and the issuance and sale of the Notes.

 

Section 6.9            Severability.  Any provision of this Agreement or any
other Transaction Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 6.10         Patriot Act.  The Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Patriot Act. 
The Borrower shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Lender in order to assist the Lender in
maintaining compliance with the Patriot Act.

 

16

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Left Blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal in the case of the Borrower, by their respective authorized
officers as of the day and year first above written.

 

 

SOUTH CAROLINA BANK AND TRUST, NATIONAL
ASSOCIATION

 

 

 

 

 

By 

/s/ John C. Pollok

 

 

Name: 

John C. Pollok

 

 

Title:

Chief Financial Officer

 

 

 

 

 

[SEAL]

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

By 

/s/ Susan M. Thigpen

 

 

Name: 

Susan M. Thigpen

 

 

Title:

Director

 

Joined in by SCBT Financial Corporation solely as to the representations,
warranties, and covenants made by the Borrower Parent and executed under seal by
its undersigned duly authorized officer as of the day and year first above
written.

 

 

SCBT FINANCIAL CORPORATION

 

 

 

By 

/s/ John C. Pollok

 

 

Name: 

John C. Pollok

 

 

Title:

Chief Financial Officer

 

 

 

 

 

[SEAL]

 

18

--------------------------------------------------------------------------------


 

Schedule A

 

19

--------------------------------------------------------------------------------


 

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION.  THIS NOTE IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENT
AGENCY.

 

THIS NOTE IS SUBORDINATED TO CLAIMS OF DEPOSITORS, IS UNSECURED, AND IS
INELIGIBLE AS COLLATERAL FOR A LOAN BY SOUTH CAROLINA BANK AND TRUST, NATIONAL
ASSOCIATION (THE “COMPANY”). THE NOTE IS ALSO JUNIOR AND SUBORDINATED TO SENIOR
DEBT (AS DEFINED HEREIN) WHETHER NOW EXISTING OR HEREAFTER CREATED, WHICH
INCLUDES ALL INDEBTEDNESS OWED BY THE COMPANY TO ITS SECURED AND GENERAL
CREDITORS.

 

THIS NOTE (OR ITS PREDECESSOR) IS EXEMPT FROM REGISTRATION UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND IS BEING
ISSUED IN A TRANSACTION NOT SUBJECT TO REGISTRATION UNDER THE SECURITIES ACT OR
THE SECURITIES OR BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION. 
ACCORDINGLY, THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT, AND HAS
NOT BEEN REGISTERED OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES OR BLUE
SKY LAWS. THE ISSUANCE OF THIS NOTE IS EXEMPT FROM THE REQUIREMENTS OF
SECTION 16.3 OF THE SECURITIES OFFERING DISCLOSURE RULES OF THE OFFICE OF
COMPTROLLER OF THE CURRENCY (“OCC”) SET FORTH AT PART 16 OF TITLE 12 OF THE CODE
OF FEDERAL REGULATIONS (THE “DISCLOSURE RULES”).

 

THIS NOTE MUST BE ISSUED IN MINIMUM DENOMINATIONS OF $250,000 AND MAY NOT BE
EXCHANGED OR TRANSFERRED FOR NOTES OR DEBENTURES OF THE COMPANY IN SMALLER
DENOMINATIONS.

 

SOUTH CAROLINA BANK AND TRUST, NATIONAL ASSOCIATION

 

FLOATING RATE SUBORDINATED NOTE

 

SERIES 2008-1

 

DATED AS OF SEPTEMBER 19, 2008

 

U.S. $15,000,000.00

 

No.-001-

 

FOR VALUE RECEIVED, South Carolina Bank and Trust, National Association, a
national banking association (the “Company”), hereby promises to pay to SunTrust
Bank (“SunTrust”) at its offices at 303 Peachtree Street, Atlanta, GA 30308 or
to any Holder or Holders at any other place as SunTrust or such other Holders
may from time to time designate the principal amount of FIFTEEN MILLION DOLLARS
($15,000,000) on September 30, 2015

 

--------------------------------------------------------------------------------


 

(the “Maturity Date”) and to pay interest thereon in arrears on each of
March 31, June 30, September 30, and December 31 of each year, including the
Maturity Date, or if any such day is not a Business Day, on the next succeeding
Business Day (each, an “Interest Payment Date, beginning on December 31, 2008,
as provided below.

 

1.             Interest.

 

(a)           The interest rate for the initial interest period from the date of
disbursement of funds hereunder to September 30, 2008 shall be 6.7038% per
annum. Thereafter, the interest rate on the outstanding principal amount of this
Note and any successor Note or Notes (the “Notes”) at the rate equal to
three-month LIBOR, as in effect for each Interest Reset Period (as defined
below), plus 3.50% per annum from September 30, 2008 until the Maturity Date. 
Interest will be computed and paid on the basis of a 360-day year and the actual
number of days elapsed in the relevant interest period.  Interest on the Notes
will accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of original issuance.  Interest shall also
be due and payable when these Notes shall become due and payable (whether at
maturity or otherwise as provided herein).  The Company shall pay interest on
overdue principal and interest to the extent all obligations of the Company
hereunder are not paid in full at maturity of this Note, to the extent lawful
and then permitted by OCC and Federal Reserve rules then applicable to
subordinated capital notes includible within Tier 2 capital, at a rate per annum
equal to the interest rate applicable from time to time plus 2% per annum
(“Default Interest”).  All Default Interest shall be payable on demand.  For
purposes of payment of interest by the Company, three-month LIBOR in respect of
each Interest Payment Date shall be determined by SunTrust in accordance with
the provisions of the Notes.

 

(b)           The “LIBOR Determination Date” is the second London business day
prior to the “Interest Reset Date”, which shall be the same date as each
Interest Payment Date.  On each LIBOR Determination Date, SunTrust as
calculation agent hereunder (the “Calculation Agent”) will determine LIBOR for
the period (the “Interest Reset Period”) beginning on such Interest Reset Date
through the day immediately preceding the next succeeding Interest Reset Date,
as follows: SunTrust, as the Calculation Agent will determine the offered rates
for three-month U.S. Dollar deposits in the London interbank deposit market,
commencing on such Interest Reset Date, which are specified on Reuters Screen
LIBOR01 Page (or any successor page), or such similar service as determined by
the Calculation Agent that displays British Bankers’ Association interest
settlement rates for deposits in U.S. Dollars, as of 11:00 A.M. (London, England
time) two (2) LIBOR Business Days prior to each Interest Reset Date; provided,
that if no such offered rate appears on such page, the rate used will be the per
annum rate of interest determined by SunTrust, as the Calculation Agent, to be
the rate at which deposits in U.S. Dollars for a three-month period are offered
to SunTrust in the London interbank deposit market as of 10:00 A.M. (Atlanta,
Georgia time), on the day which is two (2) LIBOR Business Days prior to each
Interest Reset Date. If Reuters Screen LIBOR01 is replaced by another page, or
if the Reuters service is replaced by a successor service, then LIBOR means the
replacement page or service selected by SunTrust to display the London interbank
offered rates of three major New York City banks selected by SunTrust.  Rates
quoted must be based on a principal amount of at least U.S. $1,000,000.  If
fewer than three New York City banks selected by SunTrust are quoting rates,
LIBOR for such Interest Reset Period will be determined as of the last LIBOR
Business Day

 

2

--------------------------------------------------------------------------------


 

preceding the LIBOR Determination Date on which three-month LIBOR can be
determined from the Reuters Screen LIBOR01 Page.

 

The foregoing provisions of Section 1 notwithstanding, and regardless of whether
SunTrust is a Holder of any of or all the Notes and prior to any Interest Reset
Date, SunTrust, as the Calculation Agent, shall have determined (which
determination shall be conclusive and binding upon the Company) that (a) by
reason of circumstances affecting the relevant London interbank deposit market,
adequate means do not exist for ascertaining LIBOR, or (b) LIBOR does not
adequately and fairly reflect the cost to SunTrust of maintaining the funding
for the Notes, SunTrust, as the Calculation Agent, shall give written notice (or
telephonic or facsimile notice, promptly confirmed in writing) to the Company
and the other Holders of Notes, if any, as soon as practicable thereafter. 
Until SunTrust notifies the Company that the circumstances giving rise to such
notice no longer exist, interest on the Note shall be calculated at the Base
Rate, as in effect from time to time, plus 1.00% per annum.

 

(c)           If any change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by SunTrust hereunder, including the full principal amount of
the Note and any accrued but unpaid interest and Default Interest, if any; or

 

(ii)           impose on SunTrust or the London interbank deposit market any
other condition affecting this Note and the result of the foregoing is to
increase the cost to SunTrust of maintaining the full amount provided to the
Company hereunder or to reduce the amount received or receivable by SunTrust
hereunder (whether of principal, interest or any other amount), then the Company
shall promptly pay, upon written notice from and demand by SunTrust, for and on
behalf of itself and any other Holder, within five (5) LIBOR Business Days after
the date of such notice and demand, such additional amount or amounts sufficient
to compensate SunTrust for such additional costs incurred or reduction suffered.

 

If SunTrust as Calculation Agent shall have determined that on or after the date
of this Agreement any change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on SunTrust’s capital (or on the
capital of any parent company of SunTrust) as a consequence of its obligations
hereunder to a level below that which SunTrust or any SunTrust or the Holder’s
parent company could have achieved but for such change in Law (taking into
consideration the policies of SunTrust and its parent companies with respect to
capital adequacy) then, from time to time, within five (5) Business Days after
receipt by the Company of written demand by SunTrust, the Company shall pay to
SunTrust and the other Holders, if any, such additional amounts as will
compensate SunTrust for any such reduction suffered.

 

A certificate of SunTrust setting forth the amount or amounts necessary to
compensate SunTrust shall be delivered to the Company and shall be conclusive,
absent manifest error.  The Company shall pay Holders such amount or amounts
within 10 days.  Any failure or delay on the part of SunTrust to demand
compensation pursuant to this Section shall not constitute a waiver

 

3

--------------------------------------------------------------------------------


 

of Holders’ right to receive, and the Company’s obligation hereunder to pay,
such compensation.  Any additional compensation due hereunder as a result of
this Section shall be paid to Holders of Notes pro rata to the principal amount
of Notes held by each of them.

 

(d)           In no event shall the amount of interest due or payable hereunder
or any other fees or charges exceed the maximum rate of interest allowed by
applicable law, and in the event any such payment is inadvertently paid by the
Company or inadvertently received by any Holder, then the Holder promptly upon
such determination shall return such excess sum.  It is the express intent
hereof that the Company not pay and the Holder not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Company under applicable law.

 

2.             Method of Payment.  The Company will pay all accrued and unpaid
interest on this Note, except as to Default Interest, to SunTrust and any other
Holders, at the close of business on the day immediately preceding the Interest
Payment Date, even if this Note is to be assigned or redeemed immediately after
the Interest Payment Date, and on or before such Interest Payment Date, as
provided herein with respect to Default Interest.  The Notes will be payable by
wire transfer of immediately available funds with respect to principal of, and
interest (including Default Interest, if any) on, all Notes the Holders of which
have $500,000 or more principal amount of such Notes and who have provided
appropriate wire transfer instructions to the Company.  Such payment shall be
made in such lawful coin and currency of the United States of America as at the
time of payment is legal tender for payment of public and private debts.  All
payments on the Notes shall be applied first to accrued interest and the
balance, if any, to principal.  The Company’s obligations to pay the principal
of, and interest (including Default Interest) on, the Notes shall be evidenced
by the Notes and the records of SunTrust.  The calculations of the interest rate
and entries made in such records shall be prima facie evidence of the existence
and amounts of the obligations of, and payments by, the Company therein
recorded; provided, that the failure or delay of SunTrust in maintaining or
making such records or any error therein shall not in any manner affect the
obligation of the Company to pay the principal of, and interest (including
Default Interest) in accordance with the terms of the Notes.

 

3.             Form and Dating.  The Notes may have notations, legends or
endorsements required by law and agreements to which the Company is subject. 
The Notes shall be issued initially in minimum denominations of $250,000 and
integral multiples thereof, and may be transferred only in minimum denominations
of $250,000 and integral multiples thereof.

 

4.             Redemption.  The Company shall have the option, but not the
obligation, to redeem the Notes in full, or in part in the minimum amount of
$1,000,000 each, on any Interest Payment Date upon not less than 30 days’ prior
notice to all Holders at any time prior to the Maturity Date upon full payment
of such principal amount and interest (including Default Interest, if any)
without any premium, subject to OCC approval or any approval required by its
then applicable regulators, if such approval is then required under relevant
laws and regulations. In such case, all of the Company’s obligations under the
Notes shall terminate.

 

5.             Persons Deemed Owners.  The registered Holder of a Note may be
treated as its owner for all purposes.  The Notes or any interest therein may be
assigned or otherwise transferred by the registered Holders thereof, provided
any such transfer shall be made in a

 

4

--------------------------------------------------------------------------------


 

manner that does not require the Company to register the Notes under the
Securities Act, the Disclosure Rules, or any applicable state securities or blue
sky laws.  The Company shall register any assignment or transfer of the Notes
promptly upon receipt of a completed Assignment Form as attached hereto and
confirmation from, a registered Holder of compliance herewith.

 

6.             Amendment, Supplement and Waiver.  Subject to certain exceptions
hereinafter set forth, the Notes may be amended or supplemented with the consent
of the Holders of at least a majority in principal amount of the then
outstanding Notes (including consents obtained in connection with a purchase of,
or tender offer or exchange offer for, Notes), and any existing Default or Event
of Default (other than a Default or Event of Default in the payment of the
principal of or interest (including Default Interest, if any), if any, on the
Notes, except a payment default resulting from an acceleration that has been
rescinded) or compliance with any provision of the Notes, may be waived with the
consent of the Holders of a majority in principal amount of the then outstanding
Notes (including consents obtained in connection with a purchase of or tender
offer or exchange for Notes).  Without the consent of any Holder of a Note, the
Notes may be amended or supplemented to cure any ambiguity, defect or
inconsistency, to provide for uncertificated Notes in addition to or in place of
certificated Notes, to provide for the assumption of the Company’s obligations
to the Holders of the Notes in the case of a merger, consolidation or sale of
all or substantially all of the assets of the Company, or to make any change
that would provide any additional rights or benefits to the Holders of the Notes
or that does not adversely affect the legal rights under the Notes of any such
Holder.

 

7.             Subordination.

 

(a)           The indebtedness of the Company evidenced by the Notes, including
the principal and interest (including Default Interest, if any), shall be
subordinate and junior in right of payment to its obligations to its depositors,
its obligations under bankers’ acceptances and letters of credit, and its
obligations to its other creditors, including its obligations to the Federal
Reserve Bank, the Federal Deposit Insurance Corporation (“FDIC”), and any rights
acquired by the FDIC as a result of loans made by the FDIC to the Company or the
purchase or guarantee of any of its assets by the FDIC pursuant to the
provisions of 12 USC 1823(c), (d) or (e), whether now outstanding or hereafter
incurred. In the event of any insolvency, receivership, conservatorship,
reorganization, readjustment of debt, marshaling of assets and liabilities or
similar proceedings or any liquidation or winding up of or relating to the
Company, whether voluntary or involuntary, all such obligations shall be
entitled to be paid in full before any payment shall be made on account of the
principal of, or interest (including Default Interest, if any), on the Notes. In
the event of any such proceedings, after payment in full of all sums owing on
such prior obligations, the Holders, of the Notes, together with any obligations
of the Company ranking on a parity with the Notes, shall be entitled to be paid
from the remaining assets of the Company the unpaid principal thereof and any
unpaid premium, if any, and interest before any payment or other distribution,
whether in cash, property, or otherwise, shall be made on account of any capital
stock or any obligations of the Company ranking junior to the Notes. Nothing
herein shall impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of and any premium and interest on the Note
according to its terms.

 

(b)           In addition, upon or in the event of any distribution to creditors
of the Company (i) in a total or partial liquidation or dissolution of the
Company; (ii) in a bankruptcy,

 

5

--------------------------------------------------------------------------------


 

reorganization, insolvency, receivership, conservatorship or similar proceeding
relating to the Company or its property; (iii) in an assignment for the benefit
of creditors of the Company; or (iv) in any marshalling of the Company’s assets
and liabilities:

 

(i)            holders of Senior Debt shall be entitled to receive payment in
full in cash of all Obligations due or to become due in respect of such Senior
Debt (including interest after the commencement of any such proceeding at the
rates specified in the applicable Senior Debt) before the Holders of Notes shall
be entitled to receive any payment or distribution with respect to the Notes or
on account of any Claim; and

 

(ii)           until all Obligations with respect to Senior Debt (as provided in
the immediately preceding paragraph (i)) are paid in full in cash, any payment
or distribution (including any payment or distribution that may be payable or
deliverable by reason of the payment of any other Indebtedness of the Company
being subordinated to the payment of the Notes) to which the Holders of Notes
would be entitled but for this Section 7 shall be made to holders of Senior
Debt;

 

except that, in either case, Holders of Notes may receive payments and other
distributions made from any fund held in trust for the benefit of Holders of the
Notes.

 

(c)           The Company may not make any payment or distribution (including
any payment or distribution that may be payable or deliverable by reason of the
payment of any other Indebtedness of the Company being subordinated to the
payment of the Notes) to any Holder of Notes in respect of Obligations or Claims
with respect to the Notes and may not acquire from any Holder of Notes any Notes
for cash or property (except that Holders of Notes may receive payments and
other distributions made from any funds held in trust for the benefit of Holders
of the Notes), until all principal, interest and other Obligations with respect
to the Senior Debt have been paid in full in cash if:

 

(i)            a default occurs in the payment when due of the principal of,
interest on, or any other Obligation with respect to, any Senior Debt;

 

(ii)           a default, other than a payment default, occurs and is continuing
with respect to any Senior Debt that permits the holders of Senior Debt as to
which such default relates to accelerate its maturity and the Company receives a
notice of such default (a “Payment Blockage Notice”) from the Representative of
any Senior Debt.

 

The Company may and shall resume payments on, and distributions in respect of,
the Notes and may acquire them upon:

 

(x)            in the case of a default referred to in Section 7(c)(i), hereof,
the date on which such default is cured or waived in accordance with the terms
of such Senior Debt; or

 

(y)           in the case of a default referred to in Section 7(c)(ii) hereof,
the earlier of (1) the date on which such default is cured or waived in
accordance with the terms of such Senior Debt, or (2) 179 days after the date on
which the applicable Payment

 

6

--------------------------------------------------------------------------------


 

Blockage Notice is received by the Holders, unless the maturity of any Senior
Debt has been accelerated.

 

If the Holders receive any such Payment Blockage Notice, no new Payment Blockage
Notice shall be delivered pursuant to this Section 7 unless and until:

 

(i)            360 days shall have elapsed since the effectiveness of the
immediately prior Payment Blockage Notice; and

 

(ii)           all scheduled payments of principal of, premium, if any, and
interest on the Notes that have come due have been paid in full in cash.

 

Further, no nonpayment default that existed or was continuing on the date of
delivery of any Payment Blockage Notice to the Holders shall be, or be made, the
basis for a subsequent Payment Blockage Notice unless such default shall have
been cured or waived for a period of not less than 90 days.

 

(d)           If payment of the Notes is accelerated because of the occurrence
of an Event of Default, then the Company shall cooperate to promptly notify each
Representative or, if there is no Representative, each holder of Senior Debt of
the acceleration; provided, however, that so long as any Senior Debt is
outstanding, any such acceleration shall not become effective, and the Company
shall not make, and the Holders of Notes may not accept or receive, any payment
with respect to the Notes until the day which is five (5) Business Days after
the receipt by Representatives of Senior Debt of written notice of
acceleration.  Thereafter, the Company may make payments with respect to the
Note in accordance with the terms of the Notes.

 

(e)           In the event that any Holder of Notes receives any payment or
distribution with respect to the Notes at a time when such Holder, as
applicable, has actual knowledge that such payment or distribution is prohibited
by Section 7 hereof, such payment or distribution shall be held by such Holder,
in trust for the benefit of, and shall be segregated from other funds and
property of such Holder of Notes and be paid forthwith over and delivered in the
same form as received (with any necessary endorsement), upon written request,
to, the trustee of the Senior Debt or the related Holders or their
Representatives, as their respective interests may appear, for application to
the payment of all Obligations with respect to Senior Debt remaining unpaid to
the extent necessary to pay such Obligations in full in accordance with their
terms, after giving effect to any concurrent payment or distribution to or for
the holders of Senior Debt.

 

(f)            With respect to the holders of Senior Debt, the Holders (and each
Trustee or Representative, if any, on behalf of such Holders) undertake to
perform only such obligations on the part of the Holders as are specifically set
forth in this Section 7, and no implied covenants or obligations with respect to
the holders of Senior Debt shall be construed or implied into this Note against
the Holders of Notes.  The Holders of Notes shall not be deemed to owe any
fiduciary or other duty to the holders of Senior Debt, and shall not be liable
to any such holders for any payment or distribution to or on behalf of Holders
of Notes or the Company or any other Person money or assets to which any holders
of Senior Debt shall be entitled by virtue of this Section 7, except if such
payment is made as a result of the willful misconduct or gross negligence of the
Holder.

 

7

--------------------------------------------------------------------------------


 

(g)           The Company shall promptly notify the Holders of any facts known
to an Officer of the Company that would cause a payment of any Obligations with
respect to the Notes or of any Claim to violate this Section 7, but failure to
give such notice shall not affect the subordination of the Notes and all Claims
of the Senior Debt as provided in Section 7.

 

(h)           After all Senior Debt is paid in full in cash and until the Notes
are paid in full in cash, Holders of Notes shall be subrogated (equally and
ratably with all other Indebtedness that is pari passu with the Notes) to the
rights of holders of Senior Debt to receive distributions applicable to Senior
Debt to the extent that distributions otherwise payable to the Holders of Notes
have been applied to the payment of Senior Debt.  A distribution made under this
Section 7 to holders of Senior Debt that otherwise would have been made to
Holders of Notes is not, as between the Company and Holders of Notes, a payment
by the Company on the Notes.

 

(i)            This Section 7 defines the relative rights of Holders of the
Notes and holders of Senior Debt.  Nothing in this Note shall:

 

(i)            impair, as between the Company and Holders of Notes, the
obligation of the Company, which is absolute and unconditional, to pay principal
of, premium and interest, including Default Interest, if any, on the Notes in
accordance with their terms;

 

(ii)           affect the relative rights of Holders of Notes and creditors of
the Company other than their rights in relation to holders of Senior Debt; or

 

(iii)          prevent any Holder of Notes from exercising its available
remedies upon a Default or Event of Default, subject to the rights of holders
and owners of Senior Debt to receive distributions and payments otherwise
payable to Holders of Notes.

 

(j)            Whenever a distribution is to be made or a notice given to
holders of Senior Debt, the distribution may be made and the notice given to
their Representatives.  Upon any payment or distribution of assets of the
Company referred to in this Section 7, the Holders of Notes shall be entitled to
rely upon any order or decree made by any court of competent jurisdiction or
upon any certificate of such Representative or of the liquidating trustee or
agent or other Person making any distribution to the Holders of Notes for the
purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Debt and other Indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Section 7.

 

8.             Certain Covenants.  The Company covenants and agrees with the
Holders that:

 

(a)           The Company will not declare, pay or make any dividends or
distributions on or in respect of, to the extent lawful and then permitted by
OCC and Federal Reserve rules then applicable to subordinated capital notes
includible within Tier 2 capital, and will not authorize or call, redeem,
repurchase or retire, any Company securities or indebtedness ranking pari passu
or junior to the Notes, including any Company junior subordinated debt, capital
stock and equity securities, at any time when an Event of Default exists and is
continuing hereunder or under the Note Purchase/Loan Agreement or where such
action would result in such an Event of Default hereunder or under the Note
Purchase/Loan Agreement.

 

8

--------------------------------------------------------------------------------


 

(b)           The Company may, without the prior written consent of the Holders,
enter into agreements with respect to and consummate any mergers,
consolidations, sales, leases or transfers of all or substantially all its
business or assets, or any spin-off, split-off or restructuring, provided that,
if the Company is not the surviving entity in the transaction, the successor
entity is a corporation or other entity that is a commercial bank under the laws
of the United States or any state thereof or the District of Columbia, and which
expressly assumes by supplemental written instrument the due and punctual
payment of the principal and interest and other additional amounts on this Note,
and the due and punctual performance and observance of all the covenants and
conditions contained herein and in each of the Company’s indentures,
indebtedness and loan agreements; and provided further, that immediately after
giving effect to the transaction, there is no event of default under the other
indentures, indebtedness and loan agreements of the Company or an Event of
Default hereunder and no event, which, after notice or the lapse of time or
both, would become an event of default under the other indentures, indebtedness
and loan agreements, or an Event of Default hereunder.  Notwithstanding any
other provisions of this Note, including specifically those set forth in the
sections related to subordination, events of default and covenants of the
Company, it is expressly understood and agreed that the OCC or any receiver or
conservator of the Company appointed by the OCC shall have the right in the
performance of its legal duties, and as part of liquidation designed to protect
or further the continued existence of the Company or the rights of any parties
or agencies with an interest in, or claim against, the Company or its assets, to
transfer or direct the transfer of the obligations of this Note to any bank or
bank holding company selected by such official which shall expressly assume the
obligation of the due and punctual payment of the unpaid principal, and interest
and premium, if any, on the Note and the due and punctual performance of all
covenants and conditions hereunder; and the completion of such transfer and
assumption shall serve to supersede and void any default, acceleration or
subordination which may have occurred, or which may occur due or related to such
transaction, plan, transfer or assumption, pursuant to the provisions of this
Note, and shall serve to return the Holder to the same position, other than for
substitution of the obligor, it would have occupied had no default, acceleration
or subordination occurred; except that any interest and principal previously
due, other than by reason of acceleration, and not paid shall, in the absence of
a contrary agreement by the Holder, be deemed to be immediately due and payable
as of the date of such transfer and assumption, together with the interest from
its original due date at the rate provided for herein.

 

(c)           The Company will do all things necessary to preserve and keep in
full force and effect its legal existence, and all material rights and
franchises in full force and effect to the extent that a failure to do so would
reasonably be expected to have a Material Adverse Effect (as defined in the Note
Purchase/Loan Agreement) and to maintain its properties in good condition.

 

(d)           Except as would not be disadvantageous to the Holders of the
Notes, the Company will pay or discharge or cause to be paid and discharged
before they become delinquent, all taxes, assessments and governmental charges
levied upon it or any of its Subsidiaries upon the income, profits or property
of any of them; provided that the Company will not be required to pay or
discharge or cause to be paid or discharged any tax, assessment, charge or claim
the amount applicability or validity of which are being contested in good faith
by appropriate proceedings and for which appropriate reserves have been
established on the books and records of the Company or its Subsidiaries.

 

9

--------------------------------------------------------------------------------


 

9.             Defaults and Remedies.  Events of Default include: (i) default
which continues for 15 days in the payment when due of interest on the Notes;
(ii) default in payment which continues for 15 days when due of the principal of
or premium, if any, on the Notes; (iii) nonpayment of borrowed money or failure
to satisfy a final judgment if either the nonpayment of borrowed money from a
third-party lender or the failure to satisfy a final judgment rendered is in
excess of five (5) percent of the Company’s capital or $250,000, whichever is
greater; (iv) failure by the Company for 30 days after receipt of notice from
Holders of at least 25% in principal amount of the then outstanding Notes to
comply with any of its other agreements or obligations in the Notes or the
related Note Purchase/Loan Agreement with respect to the Notes; (v) admission by
the Company in writing of its inability to pay its debts or the filing of a
petition under applicable insolvency or reorganization statutes or the Federal
Deposit Insurance Act; and (vi) consent to or appointment of a conservator,
receiver or liquidator in any insolvency, readjustment of debts, or marshaling
of assets with respect to the Company. Notwithstanding anything to the contrary
herein, the Holders may not accelerate the maturity of the Notes upon any Event
of Default except in the case of an Event of Default arising as the result of
the bankruptcy, insolvency, receivership, conservatorship or similar
reorganization of the Company.

 

10.          Miscellaneous.

 

(a)           The transfer of Notes may be registered and Notes may be exchanged
on the Company’s books and records.  The Company may require a Holder, among
other things, to furnish appropriate endorsements and transfer documents, and
may require a Holder to pay any transfer taxes and fees required by law.

 

(b)           All parties now or hereafter liable with respect to this Note,
whether the Company, any guarantor, endorser, any Successor or any other Person,
hereby waive diligence, presentment for payment, demand, notice of non-payment
or dishonor, protest and notice of protest, or any other notice of any kind with
respect thereto.  No delay or omission on the part of the Holder in the exercise
of any right or remedy hereunder or under the related Note Purchase/Loan
Agreement, or at law or in equity, shall constitute a waiver thereof in that or
any subsequent instance, and no single or partial exercise by the Holder of any
right or remedy hereunder, under the related Note Purchase/Loan Agreement, or at
law or in equity, shall preclude or estop another or further exercise thereof or
the exercise of any other right or remedy.

 

(c)           Time is of the essence for all purposes of this Note.

 

(d)           This Note is ineligible as collateral for any loan or extension of
credit by the Company or its Subsidiaries.  Any Holder that is a depository
institution waives all rights of setoff it may have against the Company under
this Note.

 

(e)           The Company shall pay (i) all out-of-pocket expenses of the
Holder, including, without limitation, reasonable fees and charges of counsel
actually incurred for the Holder in connection with the preparation,
administration and/or enforcement of this Note, any waiver or consent hereunder
or any amendment hereof or any Default or alleged Default hereunder, and (ii) if
a Default occurs, all out-of-pocket expenses actually incurred by the Holder,
including, without limitation, reasonable fees and charges of counsel actually
incurred in connection with such Default and the collection and other
enforcement proceedings resulting therefrom.

 

10

--------------------------------------------------------------------------------


 

(f)            Any notice or communication by the Company or the Holders to be
effective shall be in writing and shall be delivered by hand or reliable
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Company:

 

South Carolina Bank and Trust, National

Association

520 Gervais Street

Columbia, South Carolina 29201

 

 

 

To the Holder or Calculation Agent:

 

SunTrust Bank

303 Peachtree Street, 3rd Floor

Atlanta, Georgia 30308

 

Notices sent by hand or reliable overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Holder shall
not be effective until actually received by the Holder at its address specified
in this Section 10(f).  With respect to any communications delivered or
furnished by electronic communication under Section 10(f), (i) such
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such communications are not sent
during the normal business hours of the recipient, such communications shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii)  communications posted to an internet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
communication is available and identifying the website address therefor.

 

Any agreement of the Holder herein to receive certain notices by telephone or
facsimile is solely for the convenience and at the request of the Company.  The
Holder shall be entitled to rely on the authority of any Person purporting to be
a Person authorized by the Company to give such notice and the Holder shall not
have any liability to the Company or other Person on account of any action taken
or not taken by the Holder in reliance upon such telephonic or facsimile notice.

 

11

--------------------------------------------------------------------------------


 

(g)           This Note may not be used to interpret any other indenture, note,
loan or debt agreement of the Company or its Subsidiaries or of any other
Person.  Any such indenture, note, loan or debt agreement may not be used to
interpret this Note.

 

(h)           All agreements of the Company in this Note shall bind its
successors.

 

(i)            In case any provision in this Note shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.  Each covenant
or obligation set forth herein shall be independent of the others and any waiver
or consent to departure with respect to one covenant shall not be deemed or
construed to be a waiver or consent to departure with respect to any other
covenant.

 

(j)            The Headings and Sections of this Note have been provided for
convenience of reference only, are not to be considered a part of this Note and
shall in no way modify or restrict any of the terms or provisions hereof.

 

(k)           Nothing in this Note, express or implied, shall give to any
Person, other than the Holders, any benefit or any legal or equitable right,
remedy or claim under this Note.

 

(l)            Certain defined terms used herein shall have the meanings and
interpretations provided in Exhibit 1 hereto and incorporated herein by this
reference.  Customary abbreviations may be used in the name of a Holder or an
assignee, such as:  TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

 

(m)          This Note is the Note referred to in the Note Purchase/Loan
Agreement, and is entitled to the benefits of such Note Purchase/Loan Agreement.

 

(n)           THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK GOVERNING CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY IN THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

(o)           This Note constitutes subordinated debt which qualifies as Tier 2
capital under OCC Regs., Part 3.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the party hereto has caused this Note to be duly executed
under seal.

 

 

 

 

SOUTH CAROLINA BANK AND

TRUST, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By

/s/ John C. Pollok

 

 

 

Name:

John C. Pollok

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

[SEAL]

 

13

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below(1):

 

(I) or (we) assign and transfer this Note to

 

 

(Insert assignee’s Soc. Sec. or tax I.D. no.)

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably
appoint                                                                                     to
transfer this Note on the books of the Company.  The agent may substitute
another to act for him.

 

 

 

Date:

 

 

 

 

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the face of
this Note)

 

 

 

Signature Guarantee(2):

 

 

--------------------------------------------------------------------------------

(1) Subject to restriction on transfer.  See Section 5 of the Note.

(2) Participant in a recognized Signature Guarantee Medallion Program.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Certain Defined Terms and Interpretative Provisions

 

Defined Terms

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided, however, that beneficial ownership of 10% or
more of the Voting Stock of a Person shall be deemed to be control.  For
purposes of this definition, the terms “affiliated,” “controlling,” “controlled
by” and “under common control with” shall have correlative meanings.

 

“Agent” means any Registrar, Paying Agent or co-registrar or any successor
thereto.

 

“Bankruptcy Law” means Title 11, U.S. Code or any other applicable federal or
state bankruptcy, insolvency or similar law for the relief of debtors, and any
federal or state law pertaining to the appointment of a receiver, conservator,
liquidator, assignee, custodian, trustee or similar official.

 

“Base Rate” means the higher of (i) the per annum rate which SunTrust publicly
announces from time to time to be its prime lending rate, as in effect from time
to time, and (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%). SunTrust’s prime lending rate is a reference
rate and does not necessarily represent the lowest or best rate charged to
customers.  SunTrust may make commercial loans or other loans at rates of
interest at, above or below SunTrust’s prime lending rate.  Each change in
SunTrust’s prime lending rate shall be effective from and including the date
such change is publicly announced as being effective.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in
Section 13(d)(3) of the Exchange Act), such “ person” shall be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire, whether such right is currently exercisable or is exercisable only upon
the occurrence of a subsequent condition.

 

“Board of Directors” means the board of directors (or other body having similar
management functions) or any committee thereof duly authorized to act on behalf
of such board.  Except as expressly forth herein, any reference to the Board of
Directors shall be a reference to the Board of Directors of the Company.

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of

 

E-1

--------------------------------------------------------------------------------


 

Directors of such Person and to be in full force and effect on the date of such
certification, and delivered to the Paying Agent or Trustee (if any).

 

“Business Day” means any day other than a Legal Holiday, and further, with
respect to Notes that bear interest based on LIBOR, any day in which dealings in
deposits in U.S. Dollars are transacted in the London interbank market (a “LIBOR
Business Day”).

 

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.

 

“Capital Stock” means:

 

(i)            in the case of a corporation, corporate stock;

 

(ii)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

 

(iii)          in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and

 

(iv)          any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Claim” means any claim arising from rescission of the purchase or sale of the
Notes, for damages arising from the purchase or sale of the Notes or for
reimbursement or contribution on account of such a claim.

 

“Closing Date” means the date of this Note.

 

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement, currency spot or futures or options agreements or other
similar agreement to which such Person is a party or beneficiary.

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, DTC as the Depositary with respect to the Notes, until a
successor shall have been duly appointed and qualified to become such and,
thereafter, “Depositary” shall mean or include such successor.

 

“DTC” means The Depository Trust Company, New York, New York.

 

“Event of Default” has the meaning provided in Section 9.

 

E-2

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all
rules and regulations of the SEC promulgated thereunder.

 

“FDIC” means the Federal Deposit Insurance Corporation and any successor
thereto.

 

“FDI Act” means the Federal Deposit Insurance Act and any successor thereto.

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System or
its delegee.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants, statements and pronouncements of the Financial
Accounting Standards Board, the Public Company Accounting Oversight Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession, which are in effect from time
to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, self-regulatory
authority, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, including the OCC, the Federal Reserve, the FDIC
and any other federal or state agency charged with the supervision or regulation
of depositary institutions or holding companies of depositary institutions
(including any trust company subsidiaries whether or not they take deposits), or
any court, administrative agency, arbitral authority, self-regulatory authority
or commission or other governmental agency, authority or instrumentality having
supervisory or regulatory authority.

 

“Guarantee” means a guarantee or other assurance of Indebtedness of another
Person, whether as an obligor, guarantor or otherwise, other than by endorsement
of negotiable instruments for collection in the ordinary course of business,
direct or indirect, and in any manner including, by way of a pledge of assets or
other security or collateral or through letters of credit or reimbursement
agreements in respect thereof, of all or any part of any Indebtedness.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Currency Agreements and Interest Rate Agreements.

 

“Holder,” “Noteholder” and “Holder of Note” mean a Person in whose name a Note
is registered. The initial Holder of the Note shall be SunTrust.

 

“incur” shall mean, with respect to any Indebtedness or other Obligation, to
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
such Indebtedness or other Obligation.

 

“Indebtedness” means, with respect to any specified Person, any Obligations of
such Person in respect of:

 

(i)            borrowed money;

 

E-3

--------------------------------------------------------------------------------


 

(ii)           debt securities, bonds, notes, debentures or similar instruments,
letters of credit, securities purchase facilities and reimbursement agreements
in respect thereof;

 

(iii)          banker’s acceptances;

 

(iv)          Capital Lease Obligations;

 

(v)           the deferred and unpaid balance of the purchase price of any
property, all obligations of that Person under any conditional sale or title
retention agreement, except any such balance that constitutes an accrued expense
or trade payable; or

 

(vi)          any Hedging Obligations,

 

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP.  In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by such Person of any Indebtedness of any other Person.  The incurrence of
Indebtedness Guaranteed by the specified Person shall, for purposes of this
Note, be the incurrence of Indebtedness by such specified Person.

 

The amount of any Indebtedness outstanding as of any date shall be:

 

(i)            the accreted value thereof, in the case of any Indebtedness
issued with original issue discount;

 

(ii)           the principal amount thereof, together with any accrued but
unpaid interest thereon, in the case of any other Indebtedness, and premium, if
any; and

 

(iii)          the amount of Indebtedness of such specified Person arising by
reason of a Guarantee of Indebtedness.

 

“Interest Rate Agreement” means in respect of a Person any interest rate swap
agreement, interest rate cap agreement, interest rate floor agreement, interest
rate futures or option contracts, or other financial agreement or arrangement
designed to protect such Person against fluctuations in interest rates.

 

“Issue Date,” with respect to any Notes, means the date on which such Notes are
originally issued.

 

“Junior Subordinated Debt” means the Company’s Trust Preferred Securities and
the related Guarantees and Junior Subordinated Debentures, any Indebtedness that
is subordinate to or on a parity with any of the foregoing Indebtedness, and any
Indebtedness that is by its terms subordinate to the Indebtedness incurred under
this Note.

 

E-4

--------------------------------------------------------------------------------


 

“Law” means any law, rule, regulation or published interpretation by any
Governmental Authority, or order, guideline, directive, or request made by a
Governmental Authority to SunTrust or to any SunTrust or parent company.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or Atlanta, Georgia are authorized or
obligated by law, regulation or executive order to remain closed.  If a payment
date is a Legal Holiday at a place of payment, payment may be made at that place
on the next succeeding day that is not a Legal Holiday.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
such asset, and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.

 

“Note Purchase/Loan Agreement” means each of (i) the Note Agreement, dated as of
September 19, 2008, by and between the Company and SunTrust, and (ii) any other
similar agreement relating to Additional Notes, as each may be amended,
modified, or supplemented from time to time.

 

“Obligations” means any obligation, direct or indirect, contingent or
non-contingent, matured or unmatured, to pay principal, interest, penalties,
fees, indemnifications, reimbursements, damages, accounts payable and other
liabilities of any kind whatsoever, including any guarantee by the Company for
the repayment of Indebtedness, whether or not evidenced by bonds, debentures,
notes or other written instruments, and any deferred obligation for the payment
of the purchase price of property or assets.

 

“OCC” means the Office of the Comptroller of the Currency and any successor
thereto.

 

“Officer” means, with respect to any Person, the Chief Executive Officer, the
President, the Chief Financial Officer, Chief Risk Officer, any Vice President
whose principal duties relate to financial matters, the Treasurer or the
Secretary of such Person.

 

“Officers’ Certificate” means a certificate signed on behalf of a Person by the
principal executive officer, the principal financial officer or the principal
accounting officer of such Person.

 

“Payment Blockage Notice” has the meaning ascribed in Section 7 of this Note.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, limited liability company,
unincorporated organization or government or agency or political subdivision
thereof (including any subdivision or ongoing business of any such entity or
substantially all of the assets of any such entity, subdivision or business).

 

“Representative” means the indenture trustee or other trustee, agent or
representative in respect of any Indebtedness; provided, however, that if, and
for so long as, any Indebtedness lacks such a representative, then the
Representative for such Indebtedness shall at all times

 

E-5

--------------------------------------------------------------------------------


 

constitute the holders of a majority in outstanding principal amount of such
Indebtedness in respect of any Indebtedness.

 

“SEC” means the United States Securities and Exchange Commission (or any
successor federal regulatory body having similar jurisdiction).

 

“Securities Act” means the Securities Act of 1933, as amended, and all rules and
regulations of the SEC promulgated thereunder.

 

“Senior Debt” means

 

(i)            any of the Company’s Indebtedness that, by its terms, is not
subordinated or pari passu in right of payment to the Notes,

 

(ii)           any of the Company’s Indebtedness or other Obligations with
respect to Hedging Obligations and commodity contracts, and

 

(iii)          any guarantees, endorsements (other than by endorsement of
negotiable instruments for collection in the ordinary course of business) or
other similar Obligations in respect of Obligations of others of a type
described in clauses (i), (ii), and (iii), whether or not such Obligation is
classified as a liability on the balance sheet prepared in accordance with GAAP.

 

in each case whether outstanding on the date of execution of this Note or
thereafter incurred, other than Subordinated Debt and Junior Subordinated Debt,
including the Company’s Trust Preferred Securities Guarantees and the related
Junior Subordinated Debentures.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation was in effect on the Closing
Date.

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

 

“Subordinated Debt” means any Debt of the Company (whether outstanding on the
Closing Date or thereafter incurred) that is subordinate or junior in right of
payment to all Senior Debt pursuant to a written agreement to that effect.

 

“Subsidiary” means, with respect to any Person:

 

(i)            any corporation, association or other business entity of which
more than 50% of the Voting Stock is at the time owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

E-6

--------------------------------------------------------------------------------


 

(ii)           any partnership (A) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person, or
(B) the only general partners of which are such Person or of one or more
Subsidiaries of such Person (or any combination thereof).

 

“Trustee” means the party, if any, named as such, to hold payments on the Notes
during the continuance of a Default.

 

“Trust Preferred Securities Guarantees” shall mean the guarantees issued by the
Company in connection with any trust preferred securities issued by an Affiliate
to purchase Junior Subordinated Debt issued by the Company and any Guarantee now
or hereafter entered into by the Company in respect of any preferred or
preference stock that is by its terms subordinated to or on a parity with the
Junior Subordinated Debt.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person all of
the outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares) shall at the time be owned by such Person and/or
by one or more Wholly Owned Subsidiaries of such Person.

 

Interpretative Provisions

 

Unless the context otherwise requires, for purposes of this Note:

 

(i)            a term has the meaning assigned to it;

 

(ii)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;

 

(iii)          “or” is not exclusive;

 

(iv)          words in the singular include the plural, and in the plural
include the singular and any reference to gender includes all genders;

 

(v)           provisions apply to successive events and transactions;

 

(vi)          references to sections of or rules under the Securities Act shall
be deemed to include substitute, replacement or successor sections or
rules adopted by the SEC from time to time;

 

(vii)         the terms “include,” “included,” and “including,” and words of
similar meaning, shall be deemed to be without limitation, whether by
enumeration or otherwise;

 

(viii)        in computing periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”;

 

E-7

--------------------------------------------------------------------------------


 

(ix)           unless otherwise specified (i) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as it was originally
executed or as it may from time to time be amended, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein);

 

(x)            any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns; and

 

(xi)           the words “hereof”, “herein” and “hereunder” and words of similar
import shall be construed to refer to this Note as a whole and not to any
particular provision hereof.

 

E-8

--------------------------------------------------------------------------------